Title: Jonathan Elliot to James Madison, 21 November 1826
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    City of Washington,
                                
                                 Novr. 21st.1826.
                            
                        
                        Your favor of the fifteenth instant, has been duly received, kindly furnishing a reply to my proposition, for
                            which I beg leave to tender you best thanks; and at the same time to say that the suggestion, that it may be regarded as a
                            "private explanation" will be most scrupulously complied with on my part.
                        You have been so good as to mention, that you believe you possess all the proceedings of the States, as
                            originally published in volumes and pamphlets. Nothing could be esteemed a more signal favor, at this moment, to aid in
                            the prosecution of my undertaking, than the loan of them, as far as they extend, as I find it very difficult to procure perfect copies of them all. The library of Congress only, at
                            present, contains those of Massachusetts Pennsylvania, Virginia, & probably N. Carolina. I will engage not to
                            permit the least injury to be done to your collection; that no individual shall handle them but myself; and to return
                            them as speedily as possible. If you will have the kindness to intrust me with them, please to address them, as soon as
                            convenient, under the charge of some friend or otherwise, either to the care of Rd. Cutts, Esquire, or direct to your obt.
                            humble Servant
                        
                            
                                Jonathan Elliot
                            
                        
                    